DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 21 May 2021 amends claims 1, 3-6, and 9. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “Claim 4 is amended responsive to this rejection. Accordingly, the Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 112.” This argument has been fully considered and is persuasive. The previous §112 rejection of claim 4 has been withdrawn.
Applicant argues, “Benoit never discloses or suggests to detect anomalies other than such transient faults.” This argument is not persuasive because Benoit makes it clear that the malicious attack can include transient fault attacks combined with other types of malicious attacks ([0043]). Therefore, Benoit clearly recognizes that other types of attack detection could be utilized beyond transient attack detection. 
Applicant argues, “Bauer aims to detect incorrect PIN entries. Such incorrect PIN entries correspond to completely different anomalies than the transient faults 
Applicant argues, “Indeed, the detection of such incorrect PIN entries would have absolutely no impact on the transient fault detection procedure of Benoit, as they do not correspond to transient faults, and thus would not in any way have been taken into account in the transient fault detection procedures of Benoit.” This is not persuasive because Benoit admits that the attacks on the device can include a combination of transient fault attacks and other types of malicious attacks ([0043]). Therefore, Benoit is clearly concerned with attack types that differ from just transient attacks. 
Applicant argues, “Moreover, the detection of an incorrect PIN entry does not result from disrupting a physical environment of said electronic device, and is thus not an anomaly as recited in amended claim 1.” In response, the claims do not require that every single detected anomaly was the result of a disrupted physical environment of the electronic device. The claim simply requires that anomalies are detected that include anomalies resulting from the disruption of physical environment of the electronic device. Benoit discloses such anomalies in that the detected anomalies can result from physical attacks/perturbations applied to the device to create faults ([0002] & [0052]).
Applicant argues, “Thus, in Benoit, the incrementation of the anomaly counter and/or the performing of the protective measure are realized before any bank transaction is implemented, in order to deactivate the electronic device before the attacker may access the password or other security key stored within the electronic device.” In response, Benoit was not utilized to teach the limitation in question. Instead, Bauer discloses a mobile payment system that includes risk determination such that a count is incremented each time the user inputs an incorrect PIN during a transaction such that the count of incorrect PIN entries is compared against a defined number in order to identify a transaction risk ([0052]). The detection procedure disclosed in Bauer is clearly occurring during a bank transactions as claimed. 
Applicant argues, “The Applicant respectfully submits that the period cannot be defined this way in view of the limitations of pending claim 1. Indeed, then no period would be defined when the incorrect PIN is entered more than the predetermined number in Bauer, as no execution of a transaction would occur in this case…” This argument is not persuasive because the period would include the time until a transaction occurs. Therefore, the incorrect number of PIN entries would be counted until the threshold is met or a successful PIN entry is received. If the number of incorrect PIN entries exceeds the predetermined number, as discussed by Applicant, that would meet the requirement that the number of anomalies is greater or equal to a second threshold during a period defined by the occurrence of a predetermined number of said executions. If we say executions are bank transactions and the period is defined by an occurrence of a single bank transaction, then the period would include the time until a single bank transaction is completed. 
Applicant argues, “…the Applicant submits that neither Benoit nor Bauer discloses or suggests to implement two distinct thresholds…”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues, “Finally, neither Benoit nor Bauer discloses or suggests selectively incrementing an anomaly counter…Bauer merely discloses on incorrect PIN counter, which is incremented at each incorrect PIN entered…” In response, Applicant has not fully considered the proposed modification. Specifically, the proposed modification of Benoit in view of Bauer is to increment the FDC counter of Benoit when a predetermined number of PIN entries has occurred in the manner described in Bauer. Therefore, the FDC counter would not automatically increment upon the detection of a single incorrect PIN entry, but would increment only when a predetermined number of incorrect PIN entries is detected. Such an incrementation would be considered selective incrementation as claimed.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit, U.S. Publication No. 2017/0286680, in view of Bauer, U.S. Publication No. 2012/0095852. Referring to claim 1, Benoit discloses a fault attack protection system wherein faults are detected within a device ([0073]: faults would be considered the claimed anomalies) that can be utilized to perform financial transactions ([0043]), which meets the limitation of detecting anomalies likely to inject a fault in the electronic device or be caused by a fault injection in the electronic device, [during execution of bank transactions]. Detected anomalies can result from physical attacks/perturbations applied to the device to create faults ([0002] & [0052]), which meets the limitation of wherein said anomalies result from disrupting a physical environment of said electronic device. A counter (FDC) is incremented in response to the detected fault ([0073]), which meets the limitation of [selectively] incrementing an anomaly counter as a function of the detected anomalies. The FDC counter is compared to a threshold ([0069] & [0075]), which meets the limitation of comparing the anomaly counter and a first threshold. The device is disabled if the FDC counter exceeds the threshold ([0069] & [0075]), which meets the limitation of performing a protective measure of the electronic device when the number of counted anomalies reaches the first threshold. 
Benoit discloses that the FDC counter is incremented upon detection of a fault ([0073]), which meets the limitation of wherein the anomaly counter is incremented during said detecting if it is detected. Benoit discloses that the detection of transient fault attacks can be combined with other types of malicious attacks detection ([0043]), but Benoit does not disclose that the other types of detected faults can include a number of failed login attempts for a transaction. Bauer discloses a mobile payment system that includes risk determination such that a count is incremented each time the user inputs an incorrect PIN during a transaction such that the count of incorrect PIN entries is compared against a defined number in order to identify a transaction risk ([0052]: count would read on the claimed anomalies and the defined number would read on the claimed second threshold; identified transaction risk would read on the selectively incrementing an anomaly counter when applied to the Benoit system), which meets the limitation of detecting anomalies during executions of bank transactions, selectively incrementing an anomaly counter as a function of the detected anomalies, a number of anomalies greater or equal to a second threshold [strictly less than the first threshold]. The count is kept for a transaction such that if the entered PIN is correct, the counter is reset ([0052] & [0072]: counting the number of incorrect PIN entries for a single transaction would be considered a number of anomalies over a period defined by an occurrence of a predetermined number of said executions because the predetermined number would be one and said execution would be the bank transaction. Correct PIN entry equates to the occurrence of said executions which would have a variable duration because it is not time dependent), which meets the limitation of over a period define by an occurrence of a predetermined number of said executions, said period being of variable duration and expiring when said predetermined number of said executions has occurred. It would have been obvious to one of ordinary skill in the art before the effective filing date for the detected faults of Benoit to have included the PIN entry measurement procedure of Bauer because Bauer discloses that the invalid PIN entries can indicate fraudulent activity (Bauer: [0062]-[0063]). 
	Benoit and Bauer do not explicitly state that the threshold of Benoit is larger than the defined number of allowed incorrect PIN entries in Bauer. However, the threshold of Benoit and the defined number of Bauer are each variables that such that the defined number of Bauer is capable of being strictly less than the threshold of Benoit. Additionally, an embodiment where the defined number of Bauer is strictly less than the threshold of Benoit is one of a finite number of possible embodiments for the variable values, which meets the limitation of a second threshold strictly less than the first threshold. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the defined number of allowed incorrect PIN entries in Bauer to have been strictly less than the threshold number of allowed faults in Benoit because such a configuration is one of a finite number of possible embodiments that could have been implemented by one of ordinary skill with a reasonable amount of success.
Referring to claim 2, Benoit discloses that the FDC counter is incremented each time a fault is detected ([0073]), which meets the limitation of wherein the anomaly counter is incremented by a value equal to the number of anomalies detected over the period.
Referring to claim 6, Benoit discloses that the detection of transient fault attacks can be combined with other types of malicious attacks detection ([0043]), but Benoit does not disclose that the detected faults can include a number of failed login attempts for a transaction. Bauer discloses a mobile payment system that includes risk determination such that a count is incremented each time the user inputs an incorrect PIN during a transaction ([0052]: counter of Bauer reads on the claimed second counter) and the count is reset if the entered PIN is correct ([0052] & [0072]), which meets the limitation of resetting a second counter at the start of the period. The count is incremented each time the user inputs an incorrect PIN during a transaction ([0052]: incorrect PIN entry reads on the claimed anomaly), which meets the limitation of incrementing of the second counter in response to detection of anomaly occurring during the period. The count of incorrect PIN entries is compared against a defined number in order to identify a transaction risk ([0052]: the defined number would read on the claimed second threshold), which meets the limitation of if the second counter is greater than or equal to the second threshold at the end of the period. If the defined number was set to ‘1’ in Bauer, the PIN entry procedure would be considered a fault, and the FDC counter of Benoit would be incremented by ‘1’, which meets the limitation of incrementing the anomaly counter with the value of the second counter. The count is reset if the entered PIN is correct ([0052] & [0072]: count is not greater than the defined number, the transaction would not be considered a fault, and the FDC count of Benoit would not be incremented), which meets the limitation of if the second counter is not greater than or equal to the second threshold at the end of the period, not incrementing the anomaly counter. It would have been obvious to one of ordinary skill in the art before the effective filing date for the detected faults of Benoit to have included the PIN entry measurement procedure of Bauer because Bauer discloses that the invalid PIN entries can indicate fraudulent activity (Bauer: [0062]-[0063]).
Referring to claim 10, Benoit discloses that the device includes a machine-readable medium that stores instructions to perform system operations ([0084] & Figure 15, 1506), which meets the limitation of a non-transitory computer-readable medium comprising code instructions for causing a computer to perform the method as claimed in claim 1.
Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit, U.S. Publication No. 2017/0286680, in view of Bauer, U.S. Publication No. 2012/0095852, and further in view of Sun, U.S. Publication No. 2018/0329769. Referring to claim 3, Benoit discloses that the detection of transient fault attacks can be combined with other types of malicious attacks detection ([0043]), but Benoit does not disclose that the detected faults can include a number of failed login attempts for a transaction.
Bauer discloses a mobile payment system that includes risk determination such that a count is incremented each time the user inputs an incorrect PIN during a transaction such that the count of incorrect PIN entries is compared against a defined number in order to identify a transaction risk ([0052]), which meets the limitation of detecting the anomalies and selectively incrementing the anomaly counter. It would have been obvious to one of ordinary skill in the art before the effective filing date for the detected faults of Benoit to have included the PIN entry measurement procedure of Bauer because Bauer discloses that the invalid PIN entries can indicate fraudulent activity (Bauer: [0062]-[0063]).
Bauer does not disclose that the defined number is adjusted. Sun discloses an anomaly detection system wherein an anomaly threshold is increased/decreased when based on the amount of detected anomalies during a period of time ([0089]), which meets the limitation of at the end of the period, modifying the second threshold. The anomaly detection system is run using the adjusted anomaly threshold ([0089]: greatly reduce the false alarm rate of the anomaly alarm, and the adaptability of the method for detecting anomalies in time series is enhanced), which meets the limitation of after the modification step, repeating the steps of detecting the anomalies and selectively incrementing the anomaly counter during a new period. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the defined number of Bauer to have been adjustable in the manner described in Sun in order to provide adaptable anomaly detection with improved accuracy as suggested by Sun ([0003]).
Referring to claim 5, Benoit discloses that the detection of transient fault attacks can be combined with other types of malicious attacks detection ([0043]), but Benoit does not disclose that the detected faults can include a number of failed login attempts for a transaction.
Bauer discloses a mobile payment system that includes risk determination such that a count is incremented each time the user inputs an incorrect PIN during a transaction such that the count of incorrect PIN entries is compared against a defined number in order to identify a transaction risk ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date for the detected faults of Benoit to have included the PIN entry measurement procedure of Bauer because Bauer discloses that the invalid PIN entries can indicate fraudulent activity (Bauer: [0062]-[0063]).
Bauer does not disclose that the defined number is adjusted. Sun discloses an anomaly detection system wherein an anomaly threshold is decreased when anomalies are detected ([0089]: number of times of processing the anomaly alarm by the system administrator exceeds a preset second time threshold), which meets the limitation of wherein, during the modification step, the second threshold is decreased if the anomaly counter has been incremented during the period. The anomaly threshold is increased when anomalies are not detected ([0089]: number of times of ignoring or negating the anomaly alarm), which meets the limitation of increased if the anomaly counter has not been incremented during the period. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the defined number of Bauer to have been adjustable in the manner described in Sun in order to provide adaptable anomaly detection with improved accuracy as suggested by Sun ([0003]).
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit, U.S. Publication No. 2017/0286680, in view of Bauer, U.S. Publication No. 2012/0095852, in view of Sun, U.S. Publication No. 2018/0329769, and further in view of Mandayam, U.S. Publication No. 2015/0341384. Referring to claim 4, Benoit discloses that the detection of transient fault attacks can be combined with other types of malicious attacks detection ([0043]), but Benoit does not disclose that the detected faults can include a number of failed login attempts for a transaction.
Bauer discloses a mobile payment system that includes risk determination such that a count is incremented each time the user inputs an incorrect PIN during a transaction such that the count of incorrect PIN entries is compared against a defined number in order to identify a transaction risk ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date for the detected faults of Benoit to have included the PIN entry measurement procedure of Bauer because Bauer discloses that the invalid PIN entries can indicate fraudulent activity (Bauer: [0062]-[0063]).
Bauer does not disclose that the defined number is adjusted. Sun discloses an anomaly detection system wherein an anomaly threshold is decreased when anomalies are detected or increased when anomalies are not detected ([0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the defined number of Bauer to have been adjustable in the manner described in Sun in order to provide adaptable anomaly detection with improved accuracy as suggested by Sun ([0003]).
Bauer, in view of Sun, does not specify that the defined number is adjusted to a random value. Mandayam discloses a fault attack detection system that utilizes threshold values such that the thresholds are randomized ([0034]), which meets the limitation of wherein the modification step attributes to the second threshold a new value determined randomly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the define number of Bauer to have been randomized in order to make it difficult for an attacker to ascertain protection patterns as suggested by Mandayam ([0042]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Benoit, U.S. Publication No. 2017/0286680, in view of Bauer, U.S. Publication No. 2012/0095852, and further in view of Riou, U.S. Publication No. 2014/0020097. Benoit discloses that the device is disabled if the FDC counter exceeds the threshold ([0069] & [0075]). Benoit does not disclose that the device data is deleted if the FDC counter exceeds the threshold. Riou discloses an attack detection system wherein stored data is deleted upon detection of an attack ([0046]), which meets the limitation of wherein performing a protective measure comprises deleting in a memory of the electronic device of content likely to have been modified by an attack by fault injection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the invoked security measures of Benoit to have included deletion of data in order to prevent the loss or corruption of secure data as suggested by Riou ([0046]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437